Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 04/29/2019 & 05/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 02/05/2019 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, independent claims 1 & 14 and any related dependent claims include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11-12 & 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by
Sweet, III et al. (U.S. Publication 2013/0194438)
As to claims 1 & 14-15, Sweet discloses an imaging control device, comprising: a noticed region detecting section that detects a noticed region from an image signal outputted from an image (150, Fig. 1 & [0043] discloses one or more cameras), the noticed region being a region that is noticed by a specific living thing included in the image signal (902, Fig. 9 & [0090-0092] discloses monitoring objects in the field of view in low resolution); and an image signal control section that performs control of output from the image sensor of an image signal in the detected noticed region, and performs control different from control in the noticed region, for an image signal in a non-noticed region that is a region other than the noticed region (904, Fig. 9 & [0090-0092] discloses identifying events/object of interest in the field of view of camera using low resolution images) (906, Fig. 9 & [0090-0092] discloses switching the camera coupled to the device to high resolution)
As to claim 2, Sweet discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the image signal control section performs control for causing the image sensor to stop outputting an image signal in the non-noticed region. ([0091] discloses Also, in some embodiments, the device may switch to a sleep mode after detecting a pre-defined period of inactivity in an environment of the device.  A sleep mode may include turning off portions of the device or switching numerous components of the device to a low power state.  For example, after a period of inactivity the device may switch off the device display unit.)
As to claim 3, Sweet discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the image signal control section performs control for causing an image signal of the non-noticed region to be outputted on a basis of resolution different from resolution in the noticed region. (904, Fig. 9 & [0090-0092] discloses identifying events/object of interest in the field of view of camera using low resolution images) (906, Fig. 9 & [0090-0092] discloses switching the camera coupled to the device to high resolution)
9, Sweet discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the noticed region detecting section selects the specific living thing from an image signal outputted from the image sensor, and detects the noticed region on a basis of the selected specific living thing. (904, Fig. 9 & [0090-0092] discloses identifying events/object of interest in the field of view of camera using low resolution images) (906, Fig. 9 & [0090-0092] discloses switching the camera coupled to the device to high resolution)
As to claim 11, Sweet discloses everything as disclosed in claim 9. In addition, Sweet discloses wherein in a case where a plurality of living things is included in an image signal outputted from the image sensor, the noticed region detecting section selects one of the plurality of living things as the specific living thing. (See Fig. 5A & Corresponding Disclosure)
As to claim 12, Sweet discloses everything as disclosed in claim 1. In addition, Sweet discloses wherein the noticed region detecting section changes a frequency of detecting the noticed region. ([0091] discloses Also, in some embodiments, the device may switch to a sleep mode after detecting a pre-defined period of inactivity in an environment of the device.  A sleep mode may include turning off portions of the device or switching numerous components of the device to a low power state.  For example, after a period of inactivity the device may switch off the device display unit.)(Examiner submits on the other hand when detection of an object is made power reduction measure are not instituted)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of Kutliroff et al. (U.S. Publication 2014/0037135)
As to claim 4, Sweet discloses everything as disclosed in claim 1 but is silent to wherein the image signal control section performs control for causing an image signal of the non-noticed region to be outputted on a basis of a frame rate different from a frame rate in the noticed region.
However, Kutliroff’s [0033] discloses wherein the image signal control section performs control for causing an image signal of the non-noticed region to be outputted on a basis of a frame rate different from a frame rate in the noticed region. ([0033] discloses with every frame capture (once each second), the tracking module can be used to determine if there is an object of interest in the camera's field-of-view.  In this case, the frame rate can be increased so as to maximize the effectiveness of the tracking module.  When the object leaves the field-of-view, the frame rate is once again decreased, in order to conserve power.  This can be done on an ad-hoc basis.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet’s disclosure to include the above limitations in order to optimize utilization of camera resources. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of OGASAHARA (U.S. Publication 2012/0242784)
As to claim 5, Sweet discloses everything as disclosed in claim 1 but is silent to further comprising a distortion correcting section that corrects distortion of the outputted image signal in the noticed region.
However, OGASAHARA’s Abstract, [0028-0034] discloses a distortion correcting section that corrects distortion of the outputted image signal in the noticed region.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet’s disclosure to include the above limitations in order to maintain high image quality in the presence of wide angle cameras.
As to claim 6, Sweet in view of OGASAHARA discloses everything as disclosed in claim 5. In addition, OGASAHARA discloses wherein the image sensor outputs an image signal having been captured through a fisheye lens, and the distortion correcting section corrects distortion of an image signal caused by the fisheye lens. ([0028-0034])
Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of Cruz (U.S. Publication 2012/0113254)
As to claims 7 & 13, Sweet discloses everything as disclosed in claim 1 but is silent to wherein the noticed region detecting section detects the noticed region on a basis of face information that is information with regard to a face of the specific living thing.
However, Cruz’s [0039] discloses wherein the noticed region detecting section detects the noticed region on a basis of face information that is information with regard to a face of the specific living thing.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet’s disclosure to include the above limitations in order to provide enhanced specificity in object detection.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of Hodge et al. (U.S. Publication 2010/0079508)
8, Sweet discloses everything as disclosed in claim 1 but is silent to wherein the noticed region detecting section detects the noticed region on a basis of a pointing direction of the specific living thing.
However, Hodge’s Fig. 3-10 & Corresponding Disclosure discloses wherein the noticed region detecting section detects the noticed region on a basis of a pointing direction of the specific living thing.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sweet’s disclosure to include the above limitations in order to optimize resource usage.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet, III et al. (U.S. Publication 2013/0194438) in view of Design Choice 
As to claim 10, Sweet discloses everything as disclosed in claim 9 but is silent to wherein the noticed region detecting section selects a photographer as the specific living thing.
However, it would have been an obvious matter of design choice to wherein the noticed region detecting section selects a photographer as the specific living thing since the applicant has not disclosed that wherein the noticed region detecting section selects a photographer as the specific living thing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the noticed region detecting section selects a photographer as the specific living thing for the advantage of allocate resources in an optimal way.
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661